PNG
    media_image1.png
    209
    209
    media_image1.png
    Greyscale

 
UNITED STATES DEPARTMENT OF COMMERCEU.S. Patent and Trademark Office
Address:
COMMISSIONER FOR PATENTSP.O. Box 1450Alexandria, Virginia 22313-1450

APPLICATION NO./CONTROL NO.
FILING DATE
FIRST NAMED INVENTOR/PATENT IN REEXAMINATION
ATTORNEY DOCKET NO.
 
14/494,442
 

    PNG
    media_image2.png
    24
    96
    media_image2.png
    Greyscale

 
Harold, Michelle
 
 
2174.000500
 


 
 
EXAMINER
 
WILLIAMS MORGAN, P.C. 
6464 SAVOY SUITE 600 
HOUSTON, TX 77036
 

 
MARY M GREGG
 


ART UNIT
PAPER


 
3697
 
 
20210302
 


This is a continuation of PTO 90C communication. 
Please find below and/or attached an Office communication concerning this application or proceeding.
Commissioner for Patents
 

The remaining claims are not readable on the originally presented invention because:
The originally presented invention of claim 1 cites:
A non-transitory computer readable program storage unit encoded with instructions that, when executed by a computer, perform a method for performing a transaction, comprising;
a) receiving data associated with an activity relating to a user of an account; 
Please note the originally presented invention is directed toward receiving data associated with activity of a user account, whereas the newly presented invention is directed toward receiving from a first module or retrieving data from a second module, the data associated with a plurality of data elements and retrieving a hierarchical database or at least a rule according to an account where the account is funded prior to user first activity requiring payment funds.. 
The originally presented invention is not directed toward the first and second module and the specification has no support for the module limitation, but instead only has support for data transmission by pushing or pulling data.  
The original presentation of the invention fails to teach any first or second module pushing/pulling data
b) determining if said activity relates to funding of said account;
Please note that the originally presented invention determines if activity relates to funding, wherein the newly presented amendments are directed toward searching data indicative of conditions, determining if data indicative of conditions has been met or found in at least one data set and whether the data indicative that the at least one rule has been triggered. 
The originally presented invention fails to include a process for searching data sets indicative of conditions
c) determining if said funding is approved in response to determining that said activity relates to funding of said account;
Please note the originally presented invention is directed toward determining if funding approved based on determining that said activity relates to funding of said account whereas the newly presented amendments is directed toward determining if conditions met or has been found and the received data include data indicative that a rule has been triggered.   The original 
d) triggering, automatically, a funding transaction for providing funding into said account in response to determining that said funding is approved; and

Please note the originally presented invention triggers an automatic funding transaction for funding an account where funding is approved, whereas the newly presented amendments transfer sufficient funds to an account to an activity can be paid for in response to a rule triggered. 


(Currently amended)    A non-transitory computer readable program storage unit encoded with instructions that, when executed by a computer, perform a method for performing a transaction, comprising:
a) performing at least one of (a) authorizing the pushing by a first module of or (b) pulling from a second module, at least one data set associated with at least one of user account activity, user travel activity, user transaction activity, a list of authorized users, or a user request:
receiving the at least one data set pushed by the first module, pulled from the second module, or both:
retrieving, from a relational database, a hierarchical database, or both at least one rule according to which a user account is to be funded prior to the user performing a first activity requiring a payment of funds from the user account before the first activity may be performed after the rule or rules are applied to the at least one data set, and a first condition which must be met before the at least one rule is applied to the at least one data set:




b) searching the at least one received data set for data indicative that the first condition or conditions has or have been met;
The newly presented amendments fail to include determining if activity relates to the funding of said account






c) determining, if the data indicative that the first condition or conditions has or have been met is found in the at least one received data set, whether the at least one received data set comprises data indicative that the at least one rule has been triggered; and
The newly presented amendments fail to include determining if funding is approved in response to determining activity relates to funding of said account




The newly presented amendments do not include an automatic funding transaction for providing funding in response to funding approved. 
e) instructing a program manager to transfer sufficient funds from a master account into said the user account such that the funds required by the first activity may be paid from the user account prior to the first activity being performed, in response to the at least one rule having been triggered 




The amendment filed on December 28, 2020 canceling/striking through all claims limitations drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because: 
Restriction of the following inventions is required under 35 USC 121. 

Claims presented 12/28/2020 are drawn to non-transitory computer readable program storage unit, a method and apparatus for a transferring of funds from a master account process which includes authorization process of pulling/pushing account datasets of optional activity include user account activity, user travel activity, list of authorized users or user request and retrieving funding rules prior to performing payment of funds first activity where conditions are applied, searching dataset received for data that conditions have been met, determining that conditions have been met or found in dataset, and transferring funds from master account- classified in G06Q20/145 directed toward establishing or using transaction specific rules.
The originally presented claims submitted 09/23/2014 are drawn to non-transitory computer readable program storage unit, a method and apparatus for funding a transaction which includes receiving data with an activity related to a user account, determining whether activity relates to the funding of an account, determining funding approved, and triggering a funding transaction into an account - classified in G06Q20/10 directed toward specially adapted for electronic funds transfer specially adapted for home banking.
Inventions Group I and Group II are directed to related methods, apparatus and non-transitory computer readable program storage unit. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect, specifically, the invention of Group I includes the step of retrieving rules according to a user account prior to first activity and searching dataset for conditions met or found, determining conditions met or found, while the inventions of Group II includes the steps of determining funding approved and triggering funding for a transaction.  The respective steps of Groups I and II would result in a different effect of the methods, apparatus functions and non-transitory computer readable program storage unit instructions.  Furthermore, there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The amendments filed December 28, 2020 amending Independent claims 1, 6, 9 and 12 drawn to the originally presented invention and present amended claims drawn to a non-elected invention is non-responsive (MPEP 821.03).  The currently amended claims are not readable on the originally presented invention.  Although the original claim numbers were not cancelled, all of the originally presented limitations have been struck through and new language has been presented that shifts the invention.  
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 3, 6, 9 and 12-13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697                                                                                                                                                                                                        


PTO-90C (Rev.04-03)